


Exhibit 10.31

 

CONSULTING CONTRACT AGREEMENT

 

THIS AGREEMENT is made as of this 3rd day of January, 2009,

 

B E T W E E N:

 

XTRA-GOLD RESOURCES CORP., a corporation incorporated under the laws of the
Nevada (hereafter called “XTRA-GOLD”),

 

-   and   -

 

BROKTON INTERNATIONAL LTD., of the City of Providentiales, Turks & Caisos Island
(hereafter called “Brokton”).

 

RECITALS:

 

A.

XTRA-GOLD is engaged in mineral exploration and development.

 

B.

XTRA-GOLD desires Brokton to enter into a contract with XTRA-GOLD to provide
consulting services for the period provided in this Agreement in accordance with
the terms and conditions set forth below.

 

C.

Brokton is willing to accept a contract with XTRA-GOLD on the basis of such
terms and conditions.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration (the receipt and sufficiency
whereof is hereby acknowledged), the parties covenant and agree as follows:

 

1.

Consulting Contract

 

XTRA-GOLD hereby retains James Longshore to provide consulting services and
Brokton hereby accepts this consulting contract with XTRA-GOLD, for the period
set forth in Section 2 hereof, all upon the terms and conditions hereinafter set
forth. Pursuant to these consulting services, James Longshore shall serve as
General Manager of Xtra-Gold Mining Limited and Xtra-Gold Exploration Limited
the Ghanaian subsidiaries of Xtra-Gold.

 

2.

Term of Consulting Contract

 

Unless earlier terminated as hereinafter provided, the term of the subject
consulting contract under this Agreement shall be for a period beginning January
3, 2009 (the “Contract Date”) and ending December 31, 2009.

 

3.

Duties and Responsibilities

 

James Longshore shall have such duties and powers as are normally performed and
enjoyed as a General Manager of a Ghanaian corporation.

 

--------------------------------------------------------------------------------




4.

Consulting Fee

 

XTRA-GOLD shall pay Brokton a monthly consulting fee of USD$5,000 per month, for
a total of 12 payments due at the end of each month.

 

5.

Monthly Expense Compensation

 

XTRA-GOLD shall reimburse Brokton for all business related expenses.

 

6.

Termination of the Agreement

 

This agreement may be terminated by any party at any time for any reason upon
providing 30 days’ notice.

 

7.

Governing Laws

 

This Agreement shall be governed by and construed in accordance with the laws in
force in the State of Nevada.

 

8.

Modifications

 

This Agreement may be modified or amended only by an instrument in writing
signed by both parties hereto.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

 

WITNESS:

/s/ Kevin Coombes

)

BROKTON INTERNATIONAL LTD.

 

(Signature)

)

 

 

 

)

By:

/s/ James Longshore

NAME:

Kevin Coombes

)

 

James Longshore

 

(Please Print)

)

 

 

 

)

 

 

 

)

XTRA-GOLD RESOURCES CORP.

 

 

)

 

 

 

)

By:

/s/ Peter Minuk

 

 

)

 

Peter Minuk

 

- 2 -

--------------------------------------------------------------------------------